Citation Nr: 1539670	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-35 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral knee disabilities on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1963 to December 1963 and from May 1964 to February 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran maintains that he currently has right and left knee disabilities that were caused or aggravated by his service-connected right ankle disability.  In particular, the Veteran has stated that his service-connected right ankle disability caused him to fall and injure his knees in 2009.  See statements from the Veteran received in August 2009, March 2011 and December 2013.  

There is not an adequate opinion as to whether diagnosed knee disabilities are related to service or were caused and/or aggravated by service-connected right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the Veteran underwent a VA examination in June 2010 and an addendum opinion was provided by a VA physician in December 2012, the opinions do not contain sufficient detail to decide the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Specifically, the VA examiner stated that the Veteran's degenerative joint disease of the right and left knees was not caused or the result of his service-connected right ankle disability.  See June 2010 VA examination report.  Moreover, the VA examiner stated that the fall noted in a October 2009 VA outpatient treatment record did not cause the Veteran's knee problems, but "for whatever reason, may have aggravated" his knee disabilities.  See December 2012 addendum opinion.  This opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  On remand, a new opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's right and left knee disabilities from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's right and left knee disabilities at least as likely as not (a 50 percent probability or greater) were:

(a) caused by the Veteran's service-connected right ankle disability, to include any falls caused by such disability, or

(b) aggravated (permanently worsened) by the Veteran's service-connected right ankle disability, to include any falls caused by such disability. 

The examiner should address the Veteran's assertion that his right ankle disability has caused him to fall and injure his knees, citing to specific evidence in the record.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Ensure that compliance with the terms of this remand has been accomplished.  Then, readjudicate the issue of entitlement to service connection for right and left knee disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


